In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated May 7, 1963, which denied, without a hearing, his application to vacate a judgment of the former County Court, Kings County, rendered June 20, 1961 after a jury trial, convicting him of murder in the first degree while engaged in the commission of a felony, and, on the jury’s recommendation, sentencing him to life imprisonment. Order affirmed. This coram nobis application is based upon the defendant’s claim that at the time of his trial he was legally insane because: (a) he had been previously committed in 1957 to the Central Islip State Hospital upon a civil commitment issued by the County Court, Nassau County; and (b) he had not been discharged therefrom until after he was sentenced upon his conviction. The record discloses the following undisputed facts: The crime for which defendant was convicted occurred subsequent to his escape from Central Islip State Hospital and during his absence therefrom. Prior to arraignment, the County Court, Kings County, committed him to Kings County Hospital for observation and report. That institution’s report to the court was that he was competent to stand trial. On motion of his own counsel, the report was confirmed and defendant was remanded for trial. The issue of insanity was thus raised and determined on the trial and is a matter of record. However this issue was not raised on the appeal from the judgment of conviction (16 A D 2d 961, mot. for iv. to opp. to Court of Appeals den. Feb. 22, 1963 [Desmond, Ch. J.]); it cannot be litigated anew on this coram nobis proceeding. Beldoek, P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.